DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings, filed on 12/19/20, are accepted.

Specification
3.	Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (US 2019/0377139 A1).
	With respect to claims 1 and 7, Chang et al. (figures 1-3, 10A, 11A and 11G) disclose an optical receptacle, comprising a housing (20), having an accommodation space (the space in 20), a first assembly structure (22) disposed on a side wall of the housing (20) in the accommodation space (figure 11A); and a latch structure (222), disposed in the optical receptacle, and configured for combining with the first assembly structure (22), comprising
a supporting element (figure 3), having a first side and a second side (figure3); a first clip structure (220), extended from an end portion of the supporting element toward the first side (figure 3); and a second assembly structure (22a), disposed on the supporting element (figure 3), and disposed in the optical receptacle (20) to combine with the first assembly structure (22) to form a first coupling structure (see figures 1-3 and 11A, 11G). 
	With respect to claims 2 and 8, Chang et al. (figures 1-3, 10A, 11A and 11G) disclose the optical receptacle, comprising a pair of second clip structures (220), which is respectively extended from the end portion of the supporting element (figure 3) toward the second side and configured for electrically connecting to an optical connector (figure 3 and [0030]).  
	With respect to claims 3 and 9, Chang et al. (figures 1-3, 10A, 11A and 11G) disclose the optical receptacle, wherein the second side of the supporting element (figure 3) has a second coupling structure (224), which is formed between the pair of second clip structures (220). 
	


[AltContent: arrow][AltContent: arrow]		First side						 Second side

[AltContent: arrow][AltContent: arrow]First through hole				Second through hole



[AltContent: arrow][AltContent: arrow]		
    PNG
    media_image1.png
    353
    386
    media_image1.png
    Greyscale


		First Fixing structure

							Supporting element






    PNG
    media_image2.png
    432
    832
    media_image2.png
    Greyscale



With respect to claims 4 and 12, Chang et al. (figures 1-3, 10A, 11A and 11G) disclose the optical receptacle, wherein the supporting element (figure 3) has a first fixing structure (figure 3), which is configured for accommodating the first assembly structure (22), on the first side.  
	With respect to claim 5, Chang et al. (figures 1-3, 10A, 11A and 11G) disclose the 
latch structure, wherein the supporting element has a first through hole and a second through hole (see figure 3), the second assembly structure (220, 222) has a first assembly element (22a) and a second assembly element (22a), the first assembly element (22a) is disposed on a side of the first through hole (figures 3 and 10A) and corresponds to one of the first clip structure (220), and the second assembly element (22a) is disposed on a side of the second through hole and corresponds to another first clip structure (figures 3 and 10A). 
 	With respect to claims 6 and 17, Chang et al. (figures 1-3, 10A, 11A and 11G) disclose the optical receptacle, wherein the first clip structure (220) has a first fastener (222) and a second fastener (222), which are configured for electrically connecting to an optical connector ([0030]), and the second assembly structure (22a) are disposed between the first fastener and the second fastener (figure 3). 
	With respect to claim 10, Chang et al. (figures 1-3, 10A, 11A and 11G) disclose the optical receptacle, wherein connecting seats (at element 22, figure 11H, [0033]) are disposed between the first clip structure (220) and the second clip structure (220) at an identical end of the supporting element (figure 3), and configured for connecting the first clip structure (220) and the second clip structure (220). 
	With respect to claim 11, Chang et al. (figure 4) disclose the optical receptacle, wherein the housing has convex portions (221) on the two end portions of the supporting element (figure 3) respectively, and the convex portions (221) correspond to the connecting seats (figures 3-4).  
	With respect to claim 13, Chang et al. (figures 1-3, 10A, 11A and 11G) disclose the optical receptacle, wherein the first assembly structure comprises: a second fixing structure (figure 10A), having a first notch (24) and a second notch (224), and configured for combining with the first fixing structure (figure 3); and a third assembly element (19) and a fourth assembly element (opposite to 19 and above 222, figure 11H), wherein the third assembly element corresponds to the first notch (24) and the fourth assembly element corresponds to the second notch (224).  
	With respect to claim 14, Chang et al. (figures 1-3, 10A, 11A and 11G) disclose the optical receptacle, wherein the third assembly element (19) is combined with a first assembly element (24), and the fourth assembly element (above 222, figure 10A) is combined with a second assembly element (24).  
	With respect to claim 15, Chang et al. (figures 1-3, 10A, 11A and 11G) disclose the optical receptacle, wherein the supporting element has a first through hole and a second through hole (figure 3), the second assembly structure (220, 222) has a first assembly element (22a) and a second assembly element (22a), the first assembly element (22a) is disposed on a side of the first through hole, and the second assembly element (22a) is disposed on a side of the second through hole (figures 3 and 10A).  

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
8.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
9.	Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Chang et al. (as cited above).
With respect to claim 16, Chang et al. (figures 3 and 10A) disclose the first coupling structure has a first through hole and a second through hole to receive the ferrule sleeve (17, figure 3) which is secured within an alignment sleeve holder (224, figure 10A and 11A).
Chang et al. do not explicitly disclose the first coupling structure has the first hollow cylindrical structure and the second hollow cylindrical structure, and the first hollow cylindrical structure has the first assembly element and a third assembly element, and the second hollow cylindrical structure has the second assembly element and a fourth assembly element.
However, the first coupling structure having the first hollow cylindrical structure and the second hollow cylindrical structure are considered to be obvious to provide higher efficiency of optical signal transmission. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chang et al. with the above features for the purpose of obtaining higher efficiency of optical signal transmission. It is noted that such a modification would have involved a mere change in the figure of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976).


Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takano et al. (US 2019/0243072 A1) disclose a fiber optic connector. Liu (US 2016/0313512 A1) teaches an optical fiber adapter.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER DOAN/Primary Examiner, Art Unit 2874